         Case 2:20-cv-00872-KJN Document 6 Filed 08/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONTERIO MAURICE ROBERTS,                          No. 2: 20-cv-0872 KJN P
12                        Petitioner,
13            v.                                         ORDER
14    NEIL McDOWELL,
15                        Respondent.
16

17          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion to stay this

19   action in order to exhaust additional claims. (ECF No. 5.) For the reasons stated herein,

20   petitioner is ordered to show cause why his motion to stay should not be denied.

21          This action proceeds on petitioner’s original petition filed April 29, 2020. (ECF No. 1.)

22   Petitioner challenges his 2016 conviction for murder from Sacramento County. (Id.)

23          The petition raises the following claims. In claim one, petitioner alleges that the trial

24   court committed jury instruction error by instructing the jury on landlord/tenant law which had no

25   bearing on the relevant issues. (Id. at 17.) In claim two, petitioner alleges that the trial court

26   committed jury instruction error by denying his request for a pinpoint instruction clarifying the

27   imperfect self-defense. (Id. at 28.) In claim three, petitioner alleges that the trial court violated

28   his right to a fair trial by denying the defense motion to exclude Edward White’s statement. (Id.
                                                         1
            Case 2:20-cv-00872-KJN Document 6 Filed 08/07/20 Page 2 of 3

 1   at 34.) In claim four, petitioner alleges that the prosecutor committed misconduct in three

 2   instances: 1) the prosecution’s play on sympathy for the victim; 2) the prosecutor’s argument

 3   encouraging the jury to evaluate the evidence according to community sentiment rather than the

 4   law; and 3) instructing the jurors to remove themselves from the jury. (Id. at 35.) In claim five,

 5   petitioner alleges that the trial court violated his right to a fair trial and his Sixth Amendment right

 6   to confrontation by ruling that Roberts could not cross-examine Jasmine Mann about the

 7   circumstances of her assault with a deadly weapon case. (Id. at 40.) In claim six, petitioner

 8   alleges that the trial court violated his right to a fair trial when it failed to grant his motion for a

 9   new trial based on the prosecutor’s Brady1 violation and the prosecutor’s failure to correct false

10   testimony. (Id. at 42.) In claim seven, petitioner alleges cumulative error. (Id. at 47.)

11            In the petition, petitioner alleges that he exhausted claims one through seven raised in the

12   instant petition on direct review. (Id. at 16.) Petitioner alleges that he has filed a habeas corpus

13   petition in the Sacramento County Superior Court raising a claim alleging that the prosecutor

14   committed Brady error and failed to correct false testimony by a witness based on new

15   information about other prosecutorial misconduct. (Id. at 3.) Petitioner moves to stay this action

16   in order to exhaust the claim now pending in the Sacramento County Superior Court. (ECF No.

17   5.)

18            Petitioner requests that the court stay the instant proceeding pursuant to Rhines v. Weber,

19   544 U.S. 269 (2005). “Rhines allows a district court to stay a mixed petition, and does not

20   require that unexhausted claims be dismissed while the petitioner attempts to exhaust them in
21   state court.” King v. Ryan, 564 F.3d 1133, 1139 (9th Cir. 2009).2

22   ////

23
     1
         Brady v. Maryland, 373 U.S. 83 (1963).
24
     2
       “In contrast, the three-step procedure outlined in Kelly [v. Small, 315 F.3d 1063 (9th Cir. 2003)]
25   allows the stay of fully exhausted petitions, requiring that any unexhausted claims be dismissed.”
26   King, 564 F.3d at 1139–40 (citing Jackson v. Roe, 425 F.3d 654, 661 (9th Cir. 2005)). “Kelly is
     not only a more cumbersome procedure for petitioners, but also a riskier one. A petitioner seeking
27   to use the Kelly procedure will be able to amend his unexhausted claims back into his federal
     petition once he has exhausted them only if those claims are determined to be timely.” King, 564
28   F.3d at 1140–41.
                                                         2
         Case 2:20-cv-00872-KJN Document 6 Filed 08/07/20 Page 3 of 3

 1          It does not appear that the instant petition raises the unexhausted claim currently pending

 2   in the Sacramento Superior Court. In claim six, petitioner alleges that the trial court violated his

 3   right to a fair trial when it denied his motion for a new trial based on the prosecutor’s Brady

 4   violation. It appears that the unexhausted claim is based on the same Brady violation alleged in

 5   claim six. However, the petition does not contain a separate claim alleging that the prosecutor

 6   violated Brady. Therefore, the instant petition is not a mixed petition, i.e., it does not contain

 7   petitioner’s exhausted and unexhausted claims. For that reason, the instant petition does not

 8   qualify for a stay pursuant to Rhines.

 9          Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause within thirty

10   days of the date of this order why his motion to stay should not be denied for the reasons

11   discussed above; in the alternative, petitioner may file an amended petition that meets the

12   requirements for a stay pursuant to Rhines v. Weber.

13   Dated: August 6, 2020

14

15

16
     Rob872.fb
17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
